Appeal from a judgment of the Supreme Court, Erie County (M. William Boiler, A.J.), rendered June 6, 2011. The judgment convicted defendant, upon his plea of guilty, of murder in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting *1214him upon his plea of guilty of murder in the second degree (Penal Law § 125.25 [1]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge by defendant to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present — Smith, J.P, Peradotto, Garni, Valentino and Martoche, JJ.